


Exhibit 10.33

 

SEVENTH AMENDMENT TO LICENSE AGREEMENT BETWEEN
EXACT SCIENCES CORPORATION
AND
THE JOHNS HOPKINS UNIVERSITY

 

This Seventh Amendment (this “Amendment”) is made effective as of December 15,
2008 by and between The Johns Hopkins University (“JHU”) and EXACT Sciences
Corporation (“EXACT”).

 

WHEREAS, JHU and EXACT entered into an amended and restated license agreement
(the “Agreement”) having a final signature date of March 25, 2003 (the
“EFFECTIVE DATE”); and

 

WHEREAS, JHU and EXACT amended the Agreement on November 9, 2004, May 11, 2006,
March 19, 2007, October 17, 2008, and October 30, 2008; and

 

WHEREAS, the parties desire to amend certain provisions of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree to the following amendments to the
Agreement, to be effective as of the date of execution of this Amendment:

 

1.                                       Sections 1.12.1(a) and 1.12.2(a) of the
Agreement are hereby replaced in their entirety with the following:

 

[********]

 

The parties hereby agree that all references, express or implied, to the
[********] minimum license fee set forth in the Agreement shall, instead, be
amended to reference [********] and any calculations set forth in the Agreement,
for purposes of example, shall be deemed illustrative only to the extent
appropriate based on the change in minimum annual fee from [********] to
[********] as set forth above. The minimum annual fee shall be reduced to
[********]. Thereafter, the minimum annual fee shall be [********] ([********]
if the BEAMING OPTION has been exercised).

 

2.                                       The definition of SECOND BEAMING
EXCLUSIVE FIELD as set forth in the Fifth Amendment, dated as of October 17,
2008, to the Agreement (the “Fifth Amendment”) is hereby replaced in its
entirety with the following:

 

“SECOND BEAMING EXCLUSIVE FIELD, for purposes of the BEAMING PATENT RIGHTS only,
shall mean a test on plasma, serum or a blood sample for the purpose of
detecting fetal trisomy 21, fetal trisomy 18, and fetal trisomy 13.”

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

--------------------------------------------------------------------------------


 

3.                                       The expiration date of the BEAMING
OPTION, as set forth in the Fifth Amendment, shall be extended to the date which
is [********] from the date of this Amendment.

 

4.                                       Section 9.5 of the Agreement (which was
added pursuant to the Third Amendment, dated May 11, 2006, to the Agreement and
amended and restated pursuant to the Fifth Amendment) is hereby replaced in its
entirety with the following:

 

9.5 Termination of License to BEAMING PATENT RIGHTS Only. EXACT may, at its
discretion, terminate its license with respect to the BEAMING PATENT RIGHTS
only, upon thirty (30) days written notice to JHU. Under such circumstances,
EXACT shall no longer be responsible for patent prosecution and maintenance
costs related to the BEAMING PATENT RIGHTS and the Annual License Fee due from
EXACT to JHU shall be reduced by [********] ([********] if the SECOND BEAMING
EXCLUSIVE FIELD is included in the license) as of the immediately upcoming
annual payment date. EXACT shall not be entitled to a refund of any amounts
previously owed to JHU, regardless of when EXACT exercises its rights under this
provision.

 

5.                                       Except as expressly modified herein,
the Agreement and all of its terms and conditions shall continue in full force
and effect.

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Amendment as of the date first above written.

 

 

EXACT Sciences Corporation

 

The Johns Hopkins University

 

 

 

By:

/s/ Jeffrey R. Luber

 

By:

/s/ Wesley D. Blakeslee

Printed Name:

Jeffrey R. Luber

 

Printed Name:

Wesley D. Blakeslee

Title:

Chief Executive Officer

 

Title:

Executive Director

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

2

--------------------------------------------------------------------------------
